Citation Nr: 1118222	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  04-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a low back disability.      

2.  Entitlement to service connection for bleeding ulcers, as secondary to the low back disability.  


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esquire


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active service from December 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Anchorage, Alaska.                  

In October 2006 and July 2009, the Board remanded this case for additional development.  By an August 2010 decision, the Board denied service connection for a low back disability and bleeding ulcers, as secondary to the low back disability.  The Veteran appealed the August 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  While this case was pending before the Court, the Office of General Counsel for VA, on behalf of VA, and the Veteran, by and through his attorney-representative, filed a Joint Motion for Remand (Joint Motion), dated in February 2011.  In an Order, also dated in February 2011, the Court granted the Joint Motion, vacated the Board's August 2010 decision, and remanded the case, pursuant to 38 U.S.C. § 7252(a), for compliance with the directive stipulated in the Joint Motion.  Copies of the Court's Order and the Joint Motion have been placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran maintains that he currently has a low back disability that is related to his period of active service, specifically to an in-service low back injury.  In this regard, he states that in 1969/1970, while he was stationed in Vietnam, he injured his low back while engaging in combat.  The Veteran reports that he was riding a chopper while it was attempting to land in a hot zone.  According to the Veteran, he stood on the skids and was prepared to exit.  However, the pilot suddenly decided to take off.  By the time he exited the chopper, it was 20 to 30 feet off of the ground.  The Veteran contends that he fell the distance with a full combat pack on his back and hit the ground.  He notes that the pain was so overwhelming that he could not move; it felt like "two bolts of fire were running up [his] back."  See statement from the Veteran, received in October 2002.  He indicates that he was not medevaced, examined, or provided with any treatment for his low back injury, and, as such, the incident was not noted in his service treatment records.        

In October 2003, the RO received a letter from Mr. S.B., a serviceman who witnessed the Veteran's fall.  In the letter, Mr. B. stated that in 1970, he was stationed in Vietnam.  According to Mr. B., his squad had to jump out of a chopper from at least 15 feet above the ground, with approximately 75 pounds on their backs.  He indicated that he remembered that after the Veteran fell, he thought that the Veteran was shot because the Lieutenant and medic were gathered around him as he was lying on the ground.  Mr. B. stated that he later found out that the Veteran only hurt his back.   

A review of the Veteran's service treatment records is negative for any evidence showing that the Veteran injured his back during service.  Rather, the records show that in the Veteran's December 1968 induction examination report, he stated that he had previously sought chiropractic treatment for a slipped disk in his back.     

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1) (2010).

At the time of the Veteran's December 1968 induction examination, the Veteran's spine and other musculoskeletal system were clinically evaluated as "normal." Accordingly, the Veteran is entitled to a presumption of soundness at service entrance.  However, because the Veteran also reported that he had a history of a slipped disk in his back, the questions, therefore, are whether the evidence clearly and unmistakably demonstrates that the Veteran had a back disability prior to his entrance into the military, and whether it clearly and unmistakably shows that it was not aggravated during service.  VAOPGCPREC 3-2003; see also Wagner, supra.  

The Board recognizes that at the time of the Veteran's December 1968 induction examination, it was noted that according to the Veteran, he had a history of a slipped disk in his back.  However, there is no medical evidence of record which shows that the Veteran had a back disability prior to the beginning of his active duty service in December 1968.  Thus, the evidence does not clearly and unmistakably show that the Veteran had a back disability that existed prior to service.  Given that there is no clear and unmistakable evidence of a back disability pre-existing service, it is unnecessary to address the second question regarding aggravation of the pre-existing disability.  Id.  Accordingly, in light of the above, the presumption of soundness is not rebutted.  VAOPGCPREC 3-2003; see also Wagner, supra.  In other words, the Board must presume that the Veteran entered service in sound condition.  

Given that the Veteran is entitled to a presumption of soundness at service entrance, the pertinent question in this case becomes whether the Veteran currently has a back disability that is related to his period of service, specifically to his claimed in-service back injury.  

In regard to the Veteran's claimed in-service back injury, the Board recognizes that with the exception of the Veteran's December 1968 induction examination report, the Veteran's service treatment records are negative for any complaints or findings of a back disability or injury.  However, in the October 2006 and July 2009 remands, the Board noted that the Veteran's service records showed that he was awarded the Combat Infantryman Badge (CIB), which indicated that he engaged in combat with the enemy.  Thus, the Veteran and Mr. B.'s statements were sufficient to establish that the Veteran did in fact injure his back from a fall during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)(if a veteran engaged in combat with the enemy while in active service, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service).  Service incurrence may be found even though there are no official records of such incurrence in service, and every reasonable doubt shall be resolved in favor of the veteran.  Section 1154(b), however, pertains to what happened while the veteran was in service, not the questions of current disability or of a nexus between the current disability and what happened in service.          


Pursuant to the Board's October 2006 and July 2009 remands, the Veteran underwent a VA examination in February 2010.  Following the physical examination, the examiner diagnosed the Veteran with multilevel lumbar degenerative disc disease and degenerative joint disease, with spondylolisthesis and spinal stenosis at L4-5, and residual left sensory radiculopathy at L3-5.  The examiner also concluded that there was no relationship between the Veteran's currently diagnosed low back disability and his period of service.  In support of his conclusion, the examiner noted that there was no evidence in the Veteran's service treatment records of a back injury.  However, as indicated in the February 2011 Joint Motion, in both the October 2006 and July 2009 remands, the Board had already conceded that an in-service back injury occurred.  The Board, relying on 38 U.S.C.A. § 1154(b) (veteran's status as a combat veteran), accepted as true that the Veteran injured his back during service.  Nevertheless, the examiner from the February 2010 VA examination relied on the absence of medical records corroborating that injury to conclude that there was no relationship between the Veteran's service and his current low back disability.  Thus, the February 2010 examination report is inadequate.  Accordingly, in light of the above, it is the Board's determination that the case should be returned for a new VA examination that addresses the fact that the Veteran injured his back during service, and the nexus question inherent in the case.          

In regard to the Veteran's claim for service connection for bleeding ulcers, as secondary to the low back disability, adjudication of this claim must be deferred because, since it consists of the theory of being secondary to the low back disability, it is intertwined with the claim for service connection for a low back disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).





Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature, severity, and etiology of any back disability, to include multilevel lumbar degenerative disc disease and degenerative joint disease, with spondylolisthesis and spinal stenosis at L4-5, and residual left sensory radiculopathy at L3-5.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  It is requested that the examiner obtain a detailed history of the Veteran's in-service back injury and post- service back injuries in 1994, 2001, and 2003.  All necessary special studies or tests are to be accomplished, to include x-rays if deemed necessary by the examiner.

After a review of the examination findings and the entire evidence of record, the examiner should provide an opinion on the following:

Is it at least as likely as not (e.g., a 50 percent or greater probability) that any currently diagnosed back disability, to include multilevel lumbar degenerative disc disease and degenerative joint disease, with spondylolisthesis and spinal stenosis at L4-5, and residual left sensory radiculopathy at L3-5, is related to the Veteran's period of active service, to include his in-service back injury?  The examiner should presume that the Veteran was in sound condition upon entry into the military and did not have a pre-existing back disability.  In addition, although the Veteran's service treatment records are negative for any findings of an in-service back injury, the examiner should accept as true that the Veteran injured his back during service.    

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale for any opinion expressed should be included in the examination report.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any claim remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response. Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


